209 F.2d 151
BROWN,v.WILSON.
No. 11857.
United States Court of AppealsSixth Circuit.
Dec. 21, 1953.

Baron H. Gold, Cincinnati, Ohio, and Moloney, Moloney & Hurst, Lexington, Ky., for appellant.
Harbison, Kessinger, Lisle & Bush, Carl J. Boone, Lexington, Ky., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause having been considered by the Court on the record, briefs and argument of counsel for the respective parties;


2
And the Court being of the opinion that the appellant in walking upon the right shoulder of the highway at about 11:00 p.m., when he was struck and injured by appellee's automobile which was traveling in the same direction as was appellant, was violating the provisions of Kentucky Revised Statutes 189.570 and by reason thereof was contributorily negligent as a matter of law;


3
And that it was not error on the part of the District Judge to sustain appellee's motion for summary judgment by reason thereof; Saddler v. Parham, Ky., 249 S.W.2d 945; Applegate v. Johnson, 306 Ky. 358, 208 S.W.2d 77; See also Hughes v. Bates' Adm'r, 278 Ky. 592, 129 S.W.2d 138;


4
It is ordered that the judgment of the District Court be affirmed.